MORRIS, District Judge
(dissenting). I am not able to concur in the opinion that the ruling of the trial court directing a verdict for the defendant was justified. By the contract sued upon, dated February 9, 189.3, the plaintiff contracted to deliver to the defendant 50,000,000 feet of timber below the mouth of certain creeks upon the forks of the Big Sandy river, being a portion of the 42,000 trees then owned or controlled by the plaintiff in that territory, and the defendant agreed to pay the plaintiff $9.50 per 1,000 feet for No. 1 logs and $7 per 1,000 feet for No. 2 logs. On tin; former appeal (42 U. S. App. 21, 20 C. C. A. 503, and 74 Fed. 444) this court held that the words in the contract, “said S. F. Chapman further agrees and is hereby obligated to put in ten million feet or more of said timber a year,” meant that Chapman was bound to deliver the 10,000,000 feet in every year fo the defendant at the final points of delivery at the mouth of Elk Horn creek and the mouth of Dismal creek, the'’time of delivery being held to be by the end of the June season of each year, during which it is expected that the rise in the creeks will be sufficient to enable the logs to be floated down from the upper forests. During the seven months from the date of the contract to September, 1893, the plaintiff had cut and hauled to the upper creeks a very large quantity of logs, but in September the plaintiff, claiming that the defendant had broken the contract, and had frustrated the plaintiff in his perform*906anee of it, ceased operations, and at once brought this suit for his damages. When the suit came to trial, the defendant contended that the rise of water in. the creeks in the spring and summer of 1894 had proven to be so slight that the logs could not have been floated down, and that, no matter What the defendant had failed to do on its part up to September, 1893, on account of the very slight rise during the next spring and summer, it would have been impossible for the plaintiff to have performed his part of the contract, and to have delivered the 10,000,000 feet of timber for that year at the points of final delivery. On this question of fact there was a conflict of testimony. A-number of witnesses testifying for the plaintiff gave evidence of a rise in February, 1894, and that it was sufficient for the plaintiff’s purpose if it had been properly availed of. It was upon the insufficiency of this testimony, and because of the consequent failure of the plaintiff in that respect to show that he would have been able to have performed his part of the contract, that the trial court directed a verdict for the defendant. The trial judge said:
“The plaintiff! in tbis, the second, trial of this case, has endeavored to supply the deficiency in the testimony on which the appellate court has said its construction of the contract should have ended the case. The efforts of the plaintiff in this trial to strengthen his testimony in this respect have not been successful. They fall short of showing that the tides of 1893-1894 were such as would have enabled the plaintiff to deliver ten million feet of lumber in that year at the point of delivery designated in the contract. It is not such evidence, giving it all its probative force, as'would sustain a verdict for the plaintiff; and, should a verdict be found by the jury, it would be the duty of the court to set it aside, and grant a new trial.”
It was conceded at the second trial that the rise in the creeks in 1895, 1896, and 1897 had been in all those years sufficient to have enabled the plaintiff to deliver the logs, and the question was as to the extent of the rise in 1894. It was a question of fact difficult of determination, because, the work having been abandoned, the logs were not actually brought down, except some few which floated off of themselves; but conceding — although to me it is not altogether clear —that the burden of this issue was upon the plaintiff, he produced many witnesses to sustain his contention. This issue of fact was one particularly within the province of the jury, and most proper to be submitted to their determination, if there was testimony to support the plaintiff’s contention; and I do not see how it can be said that, if the jury credited the plaintiff’s witnesses as to the extent of the rise of 1894, it still was impossible that the plaintiff, with strenuous effort, might not have floated down the logs that he had upon the banks of the creeks. The defendant’s witnesses may have disproved this possibility, but, in my judgment, that was a question for the jury.
It would appear that it was on this supposed failure of proof alone that the trial judge felt himself obliged to direct a verdict for defendant; but if it be also argued that there was no proof of any breach of the contract by the defendant, and that the plaintiff abandoned it in his own wrong, and that the ruling of the trial court was right upon that ground, it appears to me that the record contains evidence sufficient to go to the jury tending to show that there was an intentional *907failure by tlie defendant i.o make the measurements of the logs every 30 days on the pits of the creek banks to which the timber had been hauled from the forests by Chapman. The contract stipulated that the defendant would make these measurements every 30 days, and would advance on those measurements at the rate of $7 per 1,000 on account: of the price agreed to be paid on final delivery for No. 1 logs and §6 per 1,000 on account of No. 2 logs by giving every 60 days 4 months’ acceptances. These settlements were provided in the contract for the benefit of the plaintiff, and were known to the parties to be essential to the plaintiff to enable him to perform his part ol the contract, and it appears to me from the record that there was evidence tending to show a deliberate and intentional breach of this important stipulation of the contract by the defendant which the jury should have been allowed lo consider. For these reasons I have been unable to agree with the conclusion that the case was one proper to have been taken from the jury.